Jk

+ * ” AO 245B (Rey, 02/08/2019) Judgment in a Criminal Petty Case (Modified) 9 . Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
Luis Alberto Gomez-Mata — Case Number: 3:20-mj-20268

 

Robert C Schiein

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Defendant's Attorndy FA i” fea ct
REGISTRATION NO. 94156298
FEB & & 2020
THE DEFENDANT:
pleaded guilty to count(s) | ofCompiaint CLERKS DISTIICT COURT
Oo was found guilty to count(s) Sy UTRERN DISTRICT Of a SLO
- after a plea of not guilty, oe |
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense . a Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) l
L] The defendant has been found not guilty on.count(s).
O Count(s) OF dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: /

 

N
(kre SERVED Oo days
e

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L1 Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

United States Attorney of any material change in the defendant's economic circumstances. ,

‘Wednesday, February 5, 2020
Date of Imposition of Sentence

 

 

 

ON
CO |

Received ~* Men’ ——
DUSM 7

HONORABLE BARRY M. KURREN |
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | | _ 3:20-mj-20268 |

 

Ce

 
